Exhibit 10.37

COHEN BROTHERS, LLC

2010 Executive Officers’ Cash Bonus Plan

1. Purpose. The purpose of the Cohen Brothers, LLC 2010 Executive Officers’ Cash
Bonus Plan (the “Plan”) is to provide cash bonuses for eligible participants
based on such participants’ performance in 2009 and to provide an incentive to
such participants to continue in the employ of Cohen Brothers, LLC (the
“Company”). The payment of cash bonuses under the Plan will be made in February
2010, contingent on the eligible Participants providing services to the Company
through December 31, 2010 and such other requirements as may be set forth
herein.

2. Definitions. The following words and phrases as used herein shall have the
following meanings, unless a different meaning is plainly required by the
context:

(a) “Cause” shall mean (1) the Participant’s willful and deliberate failure to
perform his or her material duties (other than as a result of his or her total
or partial incapacity due to physical or mental illness); (2) the material
breach of the terms of any agreement between the Company and the Participant
following written notice by the Company to the Participant and his or her
failure to promptly cure that breach; (3) commission of, and indictment for or
formal admission to a felony, or any crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct, or any crime involving the
Company; (4) engagement in fraud, misappropriation or embezzlement; (5) a
reportable violation by the Participant of securities industries’ laws, rules or
regulations; or (6) the Participant’s failure to adhere to and comply with the
Company’s material policies and procedures applicable to the Participant.
Notwithstanding anything herein to the contrary, if the Company terminates a
Participant’s employment, and at the time of such termination of employment, an
agreement between the Participant and the Company is then in effect and defines
termination for “Cause,” the Participant shall be considered to have been
terminated for Cause for purposes of the Plan only if such termination is
treated as a termination for Cause under the terms of such separate agreement.

(b) “Change of Control” shall mean the occurrence after the effective date of
the Plan of any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Daniel G. Cohen, Christopher Ricciardi, the Company,
Parent, any entity or person controlling, controlled by or under common control
with Daniel G. Cohen, Christopher Ricciardi, the Company, Parent , any employee
benefit plan of the Company or Parent or any such entity, and Executive and any
“group” (as such term is used in Section 13(d)(3) of the Exchange Act) of which
the Executive is a member) is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of
Parent representing 30% or more of either (A) the combined voting power of
Parent’s then outstanding securities or (B) the then outstanding common stock of
Parent (in either such case other than as a result of an acquisition of
securities directly from Parent, the Company or any of their respective



--------------------------------------------------------------------------------

subsidiaries); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an initial public offering or a subsequent public
offering of the common stock of Parent under the Securities Act of 1933, as
amended; or

(ii) any consolidation or merger of Parent where the stockholders of Parent,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, shares representing in
the aggregate 50% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any); or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by stockholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board of Directors of Parent at the beginning of any
consecutive 24-calendar-month period (the “Incumbent Directors”) cease for any
reason other than due to death to constitute at least a majority of the members
of the Board of Directors of Parent; provided that any director whose election,
or nomination for election by the Parent’s stockholders, was approved by a vote
of at least a majority of the members of the Board of Directors of Parent then
still in office who were members of the Board of Directors of Parent at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean the Compensation Committee of Parent.

(e) “Disability” shall mean a Participant’s inability to perform substantially
and continuously the duties assigned to him due to a disability as defined in
the Company’s long term disability plan then in effect, or, if no such plan is
in effect, by virtue of ill health or other disability for more than 180
consecutive or non-consecutive days out of any consecutive 12 month period.
Notwithstanding anything herein to the contrary, if the Company terminates a
Participant’s employment, and at the time of such termination of employment, an
agreement between the Participant and the Company is then in effect and defines
termination for “Disability,” then the term “Disability” as used in such other
agreement shall supersede the definition of Disability defined above.

(f) “Participant” shall mean each “Executive Officer” of the Company (as that
term is defined in Rule 3b-7 of the Securities Exchange Act of 1934, amended)
designated as eligible to receive a cash bonus under the Plan and who also
executes a consent to the terms of the Plan, as required hereunder.

(g) “Parent” shall mean Cohen & Company Inc., a Maryland corporation.

 

2



--------------------------------------------------------------------------------

3. Participation. The Participants in the Plan are those employees designated by
the Committee, at its sole discretion, and as reflected on the Company’s books
and records; provided, however, that no employee shall become a Participant
unless and until such employee executes a consent to the terms of the Plan, in
substantially the form attached hereto as Exhibit A.

4. Term of Plan. The Plan shall be in effect from January 1, 2010 through the
date of termination of the Plan by the Committee; provided, however, that the
Plan shall be considered to remain in effect to the extent the Company or any
Participant has any rights or obligations pursuant to the terms of the Plan that
remain unresolved.

5. Entitlement to Cash Bonus.

(a) Each Participant shall be entitled to receive a cash bonus in the amount
determined at the discretion of the Committee, subject to the satisfaction of
the requirements set forth in the Plan and such other requirements as may be
established by the Committee, at its discretion.

(b) Each Participant shall receive a payment of his or her cash bonus in the
form of a lump sum cash payment in February 2010; provided, however, that no
Participant shall have any entitlement to receive such cash bonus unless
(i) such Participant remains actively employed or otherwise providing services
to the Company as of the date of payment and (ii) such Participant executes a
consent agreeing to be bound by the terms of the Plan (in substantially the form
attached hereto as Exhibit A); and provided, further, that each Participant
agrees and promises that he/she shall repay to the Company the portion of his or
her cash bonus (taking into account only the net payment actually received by
the Participant and not any amounts paid as required federal, state or local
wage or tax withholding) that is not considered to have become vested, such
vesting determination to occur in accordance with and as provided by
Section 5(c) below. To the extent a Participant is obligated to repay a portion
of his or her cash bonus, the Company shall be entitled to enforce its right to
be repaid by any method available to it, including taking partial or full
repayment of amounts owed to the Company from amounts otherwise owed by the
Company to the Participant.

(c) Each Participant’s cash bonus shall be considered to become vested as
follows: regardless of when Participant actually receives the cash bonus (that
is, even if it occurs after a vesting date), as of January 31, 2010, the cash
bonus shall be considered to be 8.33% vested, and on the last date of each month
in 2010 thereafter the cash bonus shall be vested with respect to an additional
8.33% and the cash bonus shall be considered 100% vested as of December 31,
2010; provided, however, that the vesting described in this Section 5(c) shall
terminate if Participant ceases to be employed with the Company due to the
Participant’s voluntary resignation or if the Company terminates Participant’s
employment for Cause (the foregoing, “Forfeiture Events”), and in such case,
effective as of the date that such Participant ceases to be employed due to a
Forfeiture Event, Participant shall be entitled to retain that portion of the
cash bonus he/she had vested into on such date, and the Participant shall not
vest into any further portion of his/her cash bonus following such date (and the
Participant shall be obligated to repay to the Company the net amount received
by Participant related to the unvested portion).

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, including Section 5(c), if the Participant
remains actively serving as an employee or otherwise providing services to the
Company as of the relevant event described below, the Participant’s vesting
shall accelerate and shall be considered to be fully 100% vested on the first to
occur of any of the following events that occur prior to December 31, 2010:

(i) The occurrence of a Change of Control;

(ii) The date the Participant’s relationship with the Company terminates by
reason of the Participant’s death or Disability;

(iii) The date the Participant’s relationship with the Company is involuntarily
terminated by the Company (except acceleration shall not occur if such
termination by the Company was for Cause); or

(iv) The date the Participant’s relationship with the Company is terminated by
the Participant for “Good Reason” (as defined in an agreement, if any, between
the Participant and the Company then in effect). This Section 5(d)(iv) shall
only apply to a Participant that has an agreement with the Company in effect on
the date of termination that defines “Good Reason.”

Where vesting occurs by reason of the provisions of Section 5(d)(i), (ii),
(iii) or (iv), the Participant shall be considered to be fully vested
immediately and shall not be subject to any forfeiture or repayment obligation.

6. Committee.

(a) Powers. The Committee shall have the power and duty to do all things
necessary or convenient to effect the intent and purposes of the Plan and not
inconsistent with any of the provisions hereof, whether or not such powers and
duties are specifically set forth herein, and, by way of amplification and not
limitation of the foregoing, the Committee shall have the power to:

(i) provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;

(ii) construe the Plan, which construction, as long as made in good faith, shall
be final and conclusive upon all parties; and

(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem expedient to carry
the same into effect, and it shall be the sole and final judge of when such
action shall be appropriate.

The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.

 

4



--------------------------------------------------------------------------------

(b) Indemnity. No member of the Committee shall be directly or indirectly
responsible or under any liability by reason of any action or default by him as
a member of the Committee, or the exercise of or failure to exercise any power
or discretion as such member. No member of the Committee shall be liable in any
way for the acts or defaults of any other member of the Committee, or any of its
advisors, agents or representatives. The Company shall indemnify and save
harmless each member of the Committee against any and all expenses and
liabilities arising out of his own membership on the Committee.

(c) Compensation and Expenses. Members of the Committee shall receive no
separate compensation for services rendered as members of the Committee and
shall only be compensated for their services as members of the Board of
Directors of Parent and any other Committee of the Board of Directors of Parent
which is entitled to compensation. Members of the Committee shall be entitled to
receive from the Company their reasonable expenses incurred in administering the
Plan.

(d) Participant Information. The Company shall furnish to the Committee in
writing all information the Company deems appropriate for the Committee to
exercise its powers and duties in administration of the Plan. Such information
shall be conclusive for all purposes of the Plan and the Committee shall be
entitled to rely thereon without any investigation thereof; provided, however,
that the Committee may correct any errors discovered in any such information.

(e) Inspection of Documents. The Committee shall make available to the
Participant and his beneficiary, for examination at the principal office of the
Company (or at such other location as may be determined by the Committee), a
copy of the Plan and such of its records, or copies thereof, as may pertain to
any benefits of the Participant and his beneficiary under the Plan.

7. Effective Date, Termination and Amendment.

(a) Effective Date of Participation in Plan. Participation in this Plan shall be
effective as of January 1, 2010, and shall continue thereafter until all cash
bonuses are fully vested, forfeited or repaid to the Company, as expressly set
forth in the Plan.

(b) Amendment and Termination of the Plan. The Plan may be terminated or revoked
by action of the Committee at any time and amended by action of the Committee
from time to time, provided that neither the termination, revocation or
amendment of the Plan may, without the written approval of an affected
Participant, change the vesting schedule and the events related to vesting.

8. Miscellaneous Provisions.

(a) Unsecured Creditor Status. The Participant, when entitled to a cash bonus
hereunder, shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in the Participant or any other person now or at
any time in the future, any right, title, interest, or claim in or to any
specific asset, fund, reserve, account, insurance or annuity policy or contract,
or

 

5



--------------------------------------------------------------------------------

other property of any kind whatsoever owned by the Company, or in which the
Company may have any right, title, or interest now or at any time in the future.

(b) Other Company Plans. It is agreed and understood that any benefits under the
Plan are in addition to any and all benefits to which the Participant may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that the Plan shall not affect or impair the rights or
obligations of the Company or the Participant under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.

(c) Separability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.

(d) Continued Employment. Neither the establishment of the Plan, any provisions
of the Plan, nor any action of the Committee shall be held or construed to
confer upon the Participant the right to a continuation of employment by the
Company. The Company reserves the right to dismiss the Participant, or otherwise
deal with the Participant to the same extent as though the Plan had not been
adopted.

(e) Jurisdiction. The Plan shall be construed, administered, and enforced
according to the laws of the Commonwealth of Pennsylvania, except to the extent
that such laws are preempted by the Federal laws of the United States of
America.

(f) Claims. If, pursuant to the provisions of the Plan, the Committee denies the
claim of the Participant or his beneficiary for benefits under the Plan, the
Committee shall provide written notice within 60 days after receipt of the
claim, setting forth in a manner calculated to be understood by the claimant:

(i) the specific reasons for such denial;

(ii) the specific reference to the Plan provisions on which the denial is based;

(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
needed; and

(iv) an explanation of the Plan’s claim review procedure and the time
limitations of this subsection applicable thereto.

If the Participant or his beneficiary is denied a claim for benefits, the
Participant may request review by the Committee of the denied claim by notifying
the Committee in writing within 60 days after receipt of the notification of
claim denial. As part of said review procedure, the Participant or his
beneficiary or authorized representative may review pertinent documents and
submit issues and comments to the Committee in writing. The Committee shall
render its decision in writing in a manner calculated to be understood by the
Participant not later than 60 days after receipt of the request for review,
unless special circumstances require an extension of

 

6



--------------------------------------------------------------------------------

time, in which case decision shall be rendered as soon after the sixty-day
period as possible, but not later than 120 days after receipt of the request for
review. The decision on review shall state the specific reasons and the specific
Plan references on which it is based.

(g) Withholding. The Company shall make in accordance with federal, state and
local income tax law and regulations appropriate arrangements for satisfaction
of any federal, state or local income tax withholding requirements and Social
Security or other tax requirements applicable to the accrual or payment of
benefits under the Plan. The Company may provide, at its discretion, for any
withholding and tax payments as may be required.

(h) The Plan is a payroll practice of the Company and is not intended to
constitute an employee welfare benefit plan or pension benefit plan under the
Employee Retirement Income Security Act of 1974.

 

7



--------------------------------------------------------------------------------

Exhibit A

COHEN BROTHERS, LLC

2010 Executive Officers’ Cash Bonus Plan

Consent to Participation and Terms of Plan

I hereby agree that, as a condition to my receipt of a cash bonus in the amount
of $                     under the terms of the Cohen Brothers, LLC 2010
Executive Officers’ Cash Bonus Plan (the “Plan”) that I am bound by all of the
terms and conditions of the Plan. I hereby acknowledge that I have received and
read a copy of the Plan, a copy of which is attached as an exhibit to this
Consent. I understand that under circumstances described in the Plan, I may be
obligated to repay all or a portion of the cash bonus payment I receive under
the Plan, and that the Company has the right to enforce its rights to seek such
repayment by any and all means available to it, including legal action that may
be taken against me and by retaining amounts that the Company would otherwise be
required to pay to me.

 

Print Name:  

 

    Signed:  

 

      Date:  

 

 

8